       Case 1:18-cv-00681-RJL Document 231 Filed 08/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                      Case No. 1:18-cv-00681-RJL
                                                 Honorable Richard J. Leon
     Plaintiff,

     v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

     Defendants.



 DEFENDANTS’ UNOPPOSED MOTION TO RECONSIDER THE COURT’S ORDER
      DENYING MOTION FOR ISSUANCE OF A LETTER OF REQUEST




                             EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                             QUAINTON LAW, PLLC
                             1001 Avenue of the Americas, 11th Floor
                             New York, New York 10018
                             Telephone: (212) 813-8389
                             Attorneys for Defendant Edward Butowsky and Matthew
                             Couch
         Case 1:18-cv-00681-RJL Document 231 Filed 08/24/20 Page 2 of 5




                                        INTRODUCTION
       Defendants did not oppose the relief sought by Plaintiff and granted by the Court in

revisiting its prior decision denying Plaintiff’s request for assistance in taking the deposition of

Julian Assange. See Plaintiff’s Unopposed Motion to Reconsider the Court’s Order Denying

Motion for Issuance of a Letter of Request, dated August 13, 2020 (“Plaintiff’s Motion for

Reconsideration”), Dkt. 229, and the Court’s August 18, 2020 Minute Order granting the

requested relief. Indeed, Defendants welcome the Court’s decision and continue to believe that

the deposition of Julian Assange is critical, necessary and relevant to the resolution of the

issues in the pending dispute, as they had stated in their previous Motion for Issuance of a Letter

Request to Take the Deposition of Julian Assange (“Defendants’ Letter Request Motion”). Dkt.

100-5 at 2. However, Defendants believe that it would be unfair for the Court only to reverse its

decision with respect to the Letter Request sought by Plaintiff and not to award Defendants

similar relief with respect to Defendants’ Letter Request Motion. Accordingly, Defendants

respectfully submit that the Court should reconsider its denial of Defendants’ Letter Request

Motion and agree to issue a Letter Request in substantially the form set forth by Defendants at

Dkt. 100-5.1

                                      LEGAL ARGUMENT

       As noted in Plaintiff’s Motion for Reconsideration, in related litigation involving

Plaintiff’s parents, Defendant Butowsky and Fox News Network, LLC (“Fox News”), on July 20

2020, Fox News moved the United States District Court for the Southern District of New York


1
  Pursuant to Local Rule 7(m) Defendants have conferred with Plaintiff with respect to the
present motion. Plaintiff has indicated that he does not oppose the present motion. Dkt. 229 at 4
(“Plaintiff has no objection to this Court reconsidering and granting the Letter of Request sought
by Defendant on January 6, 2020 as well”). Should the Court so order, Defendants would be
willing to work with Plaintiff to prepare a joint letter combining the parties’ proposed requests.
                                                  1
         Case 1:18-cv-00681-RJL Document 231 Filed 08/24/20 Page 3 of 5




(the “SDNY”) to issue a letter of request for assistance in taking the deposition of Julian Assange

(the “Fox News Request”). See Rich v Fox News Network, LLC, et al, No. 18-cv-2223 (March

13, 2018) (the “SDNY Litigation”).

        Shortly thereafter, the SDNY granted Fox News’ application and issued a formal request

for the Senior Master of the Royal Courts of Justice to direct Julian Assange to appear for

testimony. Id., Dkt. 173. This development, although positive, does not fully address the

concerns of Defendants in this litigation. First, while the interests of Defendant Butowsky and

Fox News overlap to some extent, they are not identical. Moreover, Defendant Couch is not a

party to the SDNY Litigation and would have no effective representation of his position absent

relief from this Court. Thus, unless the Court reconsiders its decision, Defendants here would be

in the extremely unfair position of having no request made on their behalf, whereas Plaintiff here

and Fox News in the SDNY Litigation would have their interests clearly reflected in the judicial

assistance provided by the SDNY and this Court. This would be fundamentally unfair. For a

court to take action to benefit some parties, but to deny similar relief to other similarly situated

parties would violate basic notions of due process and judicial impartiality. See, e.g., First Nat.

City Bank v. Banco Nacional de Cuba, 406 U.S. 759, 793 (1972)(stressing the need for “fair

and equal treatment to individual litigants”)(Brennan, J., dissenting); Guffey v. Duff, 330 F. Supp.

3d 66, 75 (D.D.C. 2018)(underscoring that protecting even the appearance of judicial

impartiality is an interest “of the highest order”).

        Accordingly, Defendants submit that there is “good reason” for the Court to vacate its

order denying Defendants’ Letter Request Motion, grant Defendants’ Motion and issue the Letter

Request as set forth at Dtk. 100-5, in accordance with the rules and cases cited in Plaintiff’s




                                                   2
           Case 1:18-cv-00681-RJL Document 231 Filed 08/24/20 Page 4 of 5




Motion for Reconsideration.2 As noted above at 1 and Note 1, Defendants would be willing to

work with Plaintiff to prepare a joint letter to ease the burden on the Court. But Defendants need

the opportunity to frame their own questions of Mr. Assange and elicit testimony necessary for

their defense. Defendants should not be put in the position of having their rights to critical,

necessary and relevant testimony rest on the actions of others with different and/or opposing

agendas.

                                          CONCLUSION

       For the foregoing reasons, the Court should reconsider and reverse its prior decision

denying Defendants’ Letter Request Motion, grant said Motion and issue the Letter Request

proposed by Defendants, either on a stand-alone basis or as part of a joint submission to be

prepared with Plaintiff.

Dated August 24, 2020

                                      /s/ Eden Quainton___________________
                                      EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                      QUAINTON LAW, PLLC
                                      1001 Avenue of the Americas, 11th Floor
                                      New York, New York 10018
                                      Telephone: (212) 813-8389
                                      E-mail: equainton@gmail.com
                                      Attorneys for Defendant Edward Butowsky and Matthew
                                      Couch



2
 See Fed. R. Civ. P. 54(b); Rosenberg v. U.S. Dep't of Def., 442 F. Supp. 3d 240, 253 (D.D.C.
2020) (Rule 54(b) granted where there is “good reason” for doing so, including a “change in the
court’s awareness of the circumstances”); Murphy v. Exec. Office for United States Attorneys, 11
F. Supp. 3d 7, 8 (D.D.C. 2014), aff'd sub nom. Murphy v. Exec. Office for U.S. Attorneys, 789
F.3d 204 (D.C. Cir. 2015) (“Rule 54(b) governs reconsideration of interlocutory or non-final
orders”); see also Fed. R. Civ. P. 60(a) (“The court may correct . . . a mistake arising from
oversight or omission whenever one is found in a judgment, order, or other part of the record.”);
Fed. R. Civ. P. 60(b)(6) (“On motion and just terms, the court may relieve a party or its legal
representative” from an “order” based on “any” reason that “justifies relief”).

                                                  3
         Case 1:18-cv-00681-RJL Document 231 Filed 08/24/20 Page 5 of 5




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 24, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               4
